DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The replacement drawing sheets were received on April 8th, 2022. Theses drawings are acceptable.  
Response to Amendment
The Amendment filed April 8th, 2022 has been entered. Claims 1-7 and 9-20 are pending. Claims 1-7, 9-11, 13-16 and 18-20 have been amended and claims 8 and 17 have been canceled by the Applicant. Applicant’s amendments have overcome claims and drawing objections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al, US 20100170876 [Bach] in view of Rival et al, US 20170278653 [Rival].

Regarding claim 1, Bach discloses (figs. 1-4) an arc chamber (12) comprising an insulating casing (10), having a first and a second lateral walls (15) arear and a front wall (14), that defines an internal space housing a number of arc-breaking plates (30), a top wall (40} of said casing (10) having a discharge opening for venting off the gases from said internal space, said discharge opening being covered by a top cover (16), and a filter (20) made of an open cell metal foam [abs] is positioned at said discharge opening.
Bach fails to explicitly disclose a low voltage-switching device, wherein said arc chamber further comprises a perforated sheet positioned between said filter and said discharge opening of said top wall of said casing, a spacer interposed between said perforated sheet and said filter, said top cover being superimposed onto said filter.
Zhao discloses (figs1-4) a low voltage-switching device [para.0004] where an arc chamber (1) further comprises a perforated sheet (35) positioned between a filter (32) and a discharge opening of a top wall (31) of a casing, a spacer (33) interposed between said perforated sheet (35) and said filter (32), said top cover (31) being superimposed onto said filter (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switching device of Bach with the switching device of Zhao, thereby providing a filter device arrangement that further improve the cooling and heat dissipation sufficiently, thus enhancing the breaking performance of the low-voltage switch, and the time when the arc is outside the arc chamber is eliminated.
Regarding claim 2, Bach further discloses where said filter (20) made of an open cell metal foam [para.0037] covers entirely said discharge opening (see fig.3).
Regarding claim 12, Bach and Zhao further disclose a low voltage-switching device (para. 0004, Zhao) comprising an arc chamber (12).
Regarding claim 15, Bach further discloses where said open cell metal foam of said filter (20) is provided with a structure having randomly distributed channels [see fig.4].
Regarding claim 16, Bach further discloses where said filter (20) made of an open cell metal foam is interposed between said discharge opening (on, 40) and said top cover (16).
Claims 3-7, 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bach and Zhao and further in view of Liu et al, CN 105803239 [Liu].
Regarding claim 3, Bach and Zhao disclose the claimed invention, but silent on whether said open cell metal foam of said filter has a porosity of greater than 70%.
Liu discloses a porosity material greater than 70% [para.0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the filter material of Bach with the material taught by Liu, thereby providing a material having high mechanical properties, apertures are small, porosity and permeability are high, thus resulting in heatproof corrosion resistant excellent performance, under harsh conditions.
Regarding claims 4, 13 and 18, Liu would necessarily teach where said open cell metal foam of said filter (Bach, 20) has a thermal conductivity of lower than 15 W/m.K, claims 4 and 13; and where said open cell metal foam of said filter (Bach, 20) has a thermal conductivity of lower than 12 W-m-K*1, [Lui, Ni-Cr-Mo material has thermal conductivity 8-17 W/m.K].
Regarding claims 5, 14 and 19, Bach and Zhao fail to disclose wherein said open cell metal foam of said filter has a tensile strength of greater than 5 MPa, claims 5 and 14; and wherein said open cell metal foam of said filter has a tensile strength of greater than 10 MPa, claim 19.
Liu discloses porous metals material use for gas filtering [para.0004] where an open cell metal foam of a filter has a tensile strength of greater than 5 MPa (30MPa), claim 14; and where an open cell metal foam of a filter has a tensile strength of greater than 10 MPa (30MPa) [para.0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the filter material of Bach with the material taught by Liu, thereby providing a material having high mechanical properties, apertures are small, porosity and permeability are high, thus resulting in heatproof corrosion resistant excellent performance, under harsh conditions.
Regarding claim 6, Bach further discloses where said open cell metal foam of said filter (20) is provided with a structure having randomly distributed channels [see fig.4].
Regarding claim 7, Bach further discloses where said filter (20) made of an open cell metal foam is interposed between said discharge opening (on, 40) and said top cover (16).
Regarding claim 20, Bach further discloses where said open cell metal foam of said filter (20) is provided with a structure having randomly distributed channels [see fig.4].
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bach and Zhao and further in view He et al, CN 102129924 [He].
Regarding claims 9 and 10, Bach and Zhao fail to disclose wherein said filter made of an open cell metal foam is inserted into said top cover, claim 9; and, wherein said filter made of an open cell metal foam is integrally made within said top cover, claim 10.
He discloses (figs. 1-3) a circuit breaker where a filter (21) made of an open cell metal foam is inserted into said top cover (13), claim 9; and, where said filter (21) made of an open cell metal foam is integrally made within said top cover (13), claim 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Bach with the cover taught by He, thereby providing a unitary construction of the cover assembly, thus reducing the number of components and simplifying the manufacturing process.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bach and Zhao and further in view Morel et al, FR 2655770 [Morel].
Regarding claim 11, Bach and Zhao disclose the claimed invention, except, wherein said top cover is entirely made with said filter made of said open cell metal foam.
Morel discloses (figs. 5-8) a low voltage circuit breaker (10) where a top cover (25) entirely made with a filter (29) made of an open cell metal foam.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cover structure of Bach with the covering taught by Morel, thereby providing a unitary construction of covering assembly and filtering device, thus reducing the number of components and simplifying the manufacturing process.
Response to Arguments
Applicant's amendments and arguments filed April 8th, 2022 have been fully considered. All relevant arguments have been fully addressed in the new rejections, above.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833